Citation Nr: 0306405	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  92-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1974, and he served on active duty for training (ADT) from 
October 1989 to November 1990.  

This appeal arose from a September 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim of 
entitlement to service connection for residuals of a groin 
injury. 

This case was remanded to the RO by the Board of Veterans' 
Appeals (the Board) in October 1993, February 1995, July 1996 
and August 1997 for additional development.  The case is once 
again before the Board for adjudication. 


FINDING OF FACT

There is no objective evidence of record of chronic residuals 
of an in-service groin injury.


CONCLUSION OF LAW

Chronic residuals of a groin injury were not incurred in or 
aggravated by service, including active duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of a groin 
injury.  He contends, in essence, that he sustained such an 
injury during active duty for training in 1989 and that he 
currently has residuals therefrom.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  A factual background will be provided.  The 
relevant law and regulations will then be briefly set forth.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified in the multiple Supplemental 
Statements of the Case, including most recently in August 
2002, and the Board remands in October 1993, February 1995, 
July 1996, and August 1997 of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for service connection for residuals of a groin injury.

Moreover, a letter was sent to the veteran in April 2002 
discussing the VCAA.  Crucially, the veteran was informed 
by the RO by means of the April 2002 letter what evidence 
he was required to provide and what evidence VA would 
attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was ultimately responsible for 
providing private records.  The veteran did not submit any 
subsequent evidence.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for residuals of a 
groin injury.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The record contains the veteran's service medical records and 
multiple post-service treatment and examination reports, 
including a genitourinary examination with nexus opinion in 
February/March 2000.  

A letter was sent to the veteran in April 2002 requested that 
he provide the names, addresses, and approximate dates of 
treatment for any health care providers, VA and non-VA, who 
might possess additional medical records pertinent to his 
claim for service connection for residuals of a groin injury.  
The veteran did not provide any information.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Factual background

According to a Community Hospital report dated in October 
1989, the veteran was injured when another soldier 
accidentally fell on him during maneuvers, kicking him in the 
right groin area.  Physical examination revealed a mild 
contusion of the groin area.

Service medical records in October 1989 reveal that the 
veteran complained of pain in the right testicle after 
another soldier fell on him.  On examination, the veteran's 
testicles were described as being equal in size; inguinal 
rings were intact with no signs of a hernia.  

Medical reports from C.G.T., D.O., dated in November and 
December 1989 reveal that the veteran complained of right 
groin pain, urinary frequency, incontinence, and impotency.  
Physical evaluation, microscopic examination of urine and a 
CT scan of the abdomen and pelvis did not show any 
abnormality.  Examination of the veteran's underwear failed 
to reveal any urine stains, dampness or wetness.

The veteran complained in December 1989 of impotence and back 
pain, incontinence and hematuria, all of which he attributed 
to being kicked in the groin area during active duty for 
training.  Examination did not reveal any masses, tenderness, 
hernia or prostate enlargement.  The assessments were 
incontinence, impotence, and paralumbar strain.  A cytoscopy 
in December 1989 was considered normal.  

It was concluded in January 1990 that the veteran had 
impotence, not of vascular etiology.  The urology service 
assessment on January 11, 1990 was that the veteran's 
pathology was more consistent with the gradual onset of 
outlet obstruction, i.e. benign prostatic hypertrophy than 
with neurogenic damage.  Subsequent records for January 23, 
1990 reveal complaints of constant back pain, and chronic 
lumbar strain was diagnosed.  On January 26, 1990 the 
impression was groin pain of uncertain etiology.  

The veteran was put on a profile in February 1990 that 
prohibited activities such as running, jumping and marching 
due to low back pain.  It was concluded that the veteran was 
unable to perform the duties of his office and grade.  

The impression on neurological evaluation in August 1990 was 
chronic right groin pain since right groin injury in October 
1989; neurological examination completely within normal 
limits, with no evidence of myelopathy or radiculopathy.  A 
Physical Evaluation Board report dated in October 1990 
concluded that the veteran's chronic low back and right groin 
pain were of sufficient continuing severity as to render him 
unfit for further military service.

The examiner's impressions on VA orthopedic evaluation in 
July 1991 were history of blunt injury to the right groin 
with previous workups both neurologically and orthopedically 
did not reveal a focal defect; objective physical signs not 
found on examination in support of the veteran's complaints 
of pain; claimed sensory deficit inconsistent with the 
history of injury and the findings as noted.

A September 1991 rating decision denied entitlement to 
service connection for low back and groin disorders.  The 
veteran timely appealed.  

The Board remanded this case to the RO for additional 
development in October 1993.  According to a January 1993 
report from D.B.R., M.D., a neurologist, the veteran was 
suffering from a chronic lumbar sprain/strain syndrome with 
lower extremity radiating pains of uncertain origin; there 
was clearly a functional overlay.  The diagnosis was chronic 
lumbar sprain/strain and groin pain.  According to a January 
1993 statement from R.H.S., M.D., a scrotal ultrasound showed 
no evidence of scrotal pathology.  

The veteran complained on VA urology evaluation in December 
1993 of right groin pain radiating to the lower spine, for 
which he took pain medication.  He also complained of 
impotence.  Examination did not show any evidence of 
testicular atrophy.  The veteran did not complain of pain 
during examination of the groin and testing for hernia.  
Rectal examination revealed a small, flat, clinically benign 
prostate.  Further testing was suggested.

The veteran underwent orthopedic evaluation by G.L.R., M.D., 
in December 1993.  Dr. R's clinical impressions were that 
there were no objective orthopedic findings and that X-rays 
of the spine in November 1993 were normal.  Dr. R. did not 
have any explanation for the veteran's complaints of constant 
low back pain that rendered him unable to do any type of 
activity.

According to a January 1994 VA urodynamic study, the veteran 
had low flow rates with significant residual urine.  It was 
considered highly unlikely that the veteran had a neurogenic 
bladder.  Because there was failure of funneling at the area 
of the vesicle neck, the use of Alpha Adrenergic blockers was 
suggested to help facilitate the veteran's ability to void.

The Board remanded this case to the RO for additional 
development in February 1995.  No obvious abnormality was 
seen on a VA intravenous pyelogram dated in June 1995.  The 
conclusion on VA genitourinary evaluation in July 1995 was 
possible neurogenic injuries from accident in service are 
contributory to urinary and erectile dysfunction.  

The Board remanded this case to the RO for additional 
development in July 1996.
According to a VA examiner on genitourinary evaluation in 
October 1996, an opinion could not be given as to the 
probability, in percentage terms, that any current disability 
was related to the veteran's injury in 1989 because the 
veteran's symptoms of right groin pain, erectile dysfunction, 
urine leakage, and back pain were entirely subjective.  
However, it was noted that the symptoms could not be 
dismissed as having no connection with the original injury.

It was concluded by VA examiners on orthopedic examination in 
October 1996 and on neurological examination in November 1996 
that the veteran's back symptomatology was related to his in-
service injury.  A November 1996 rating decision granted 
entitlement to service connection for chronic lumbar strain 
and assigned a 10 percent evaluation effective June 4, 1991; 
service connection for residuals of a groin injury continued 
to be denied.

The Board remanded this case to the RO in August 1997 to 
obtain urology and neurology examinations and opinions 
whether any current urological disability is due to injury 
sustained during active duty for training or whether the 
veteran's service-connected lumbar disability caused or 
aggravated any disability of the groin.  

According to the results of a December 1997 private video-
urodynamics report from C.M.L. M.D., the veteran had bladder 
outlet obstruction suggestive of bladder neck-detrusor 
dyssynergia vs. benign prostatic hypertrophy.  Bladder 
capacity was diminished and emptying was poor.  There was no 
suggestion of typical neurogenic bladder dysfunction.

On VA genitourinary examination in February 1998, the 
diagnosis was bladder outlet obstruction.  A trial of alpha 
blockers was recommended.

The VA examiner who saw the veteran for genitourinary 
examination in October 1996 reiterated his comments on VA 
genitourinary evaluation in August 1998.  An August KUB study 
was considered negative.  A VA examiner concluded on 
orthopedic evaluation in August 1998 that the veteran had a 
chronic lumbar syndrome with spondylolisthesis and that there 
was no etiological relationship between the veteran's in-
service groin injury and his current lumbar problem. 

The veteran's complaints on VA general medical examination in 
May 1999 included severe constant pain in the right groin 
that radiated around to the back.  The examiner's impressions 
included pains in the groin, radiating to the back.

On VA genitourinary examination in June 1999, the veteran 
noted impotency, leakage with voiding, and a weak stream, 
with no hematuria and no hesitancy.  His prostate was smooth 
and nontender.  Under diagnosis, it said to see the previous 
examination and urodynamics.

A November 1999 rating decision granted an increased 
evaluation of 20 percent for chronic lumbar strain effective 
August 4, 1998.

On VA genitourinary examination in February 2000, the veteran 
complained of nocturia, urgency, and a slow urinary stream.  
It was noted that an ultrasound of the bladder revealed that 
the veteran emptied his bladder completely.  According to an 
Addendum dated in March 2000, the claims file was reviewed 
and the veteran did not have any current disability of the 
groin.  His only urological disability was urinary frequency, 
which could be secondary to an enlarged prostate.  It was 
noted that he should do well with alpha blocker medication.

VA outpatient records from March 2001 to May 2002 reveal that 
the veteran had benign prostatic hypertrophy.

A June 2002 rating decision granted an increased evaluation 
of 60 percent for service-connected chronic lumbar strain.

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(22) & (24), 
106, 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran has contended that he has residuals of an in-
service groin injury.

Initially, the Board wishes to make it clear that, as has 
been described in the factual background section above, 
service connection has been granted for a low back 
disability, which disability arose from the same incident for 
which the veteran seek service connection for residuals of a 
groin injury.  A 60 percent disability rating is currently in 
effect for that disability.  To the extent that the veteran 
is now attempting to attribute current symptomatology, such 
as back pain, to residuals of the groin injury, it is well 
established that lay persons without medical training, such 
as the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Similarly, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

As noted by the Board above, in order to establish service 
connection for the claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is medical evidence that the veteran currently has 
benign prostatic hypertrophy. Hickson element (1) has been 
satisfied to that limited extent.  The Board adds that the 
medical evidence does not identify any specific groin injury 
residuals such as hernia, muscle tear, scrotal damage and the 
like.  Since there is evidence on file showing that the 
veteran was injured in the groin area during active duty for 
training, Hickson element (2) is also satisfied.  However, 
for reasons explained immediately below, there is no evidence 
of record that the veteran currently has chronic residuals of 
the groin injury incurred during active duty for training. 
Hickson element (3) has not been satisfied.  

The medical evidence on file reveals that although the 
veteran complained of a  groin injury in 1989 when another 
soldier fell on him and kicked him in the right groin area, 
no chronic post-service groin disability has been 
demonstrated.  
The only contemporaneous medical finding was a mild 
contusion.  Evaluation by another private physician in 
November and December 1989, which included microscopic 
examination of urine and a CT scan of the abdomen and pelvis, 
did not show any abnormality.  

Most medical evaluations after service similarly do not show 
objective evidence of a chronic groin disability due to 
service injury.  In fact, a VA examiner in July 1991 
concluded that there were no objective physical signs on 
orthopedic and neurologic examinations to support the 
veteran's complaints of groin pain.  A scrotal ultrasound in 
January 1993 did not show any evidence of scrotal pathology.   

Although the conclusion of the examiner in connection with a 
VA genitourinary evaluation in July 1995 was of possible 
neurogenic injuries from an accident in service that 
contributed to urinary and erectile dysfunction, more 
specialized testing, such as urodynamic studies in January 
1994 and December 1997, did not show a neurogenic bladder.  
There was no obvious abnormality on a VA intravenous 
pyelogram in June 1995.  Significantly, recent medical 
evaluations of the veteran contain no suggestion that any 
groin injury residuals are present, and in March 2000 a VA 
physician specifically stated that the veteran did not have 
any groin disability.  The July 1995 examiner's conclusion 
is, in the opinion of the Board, outweighed by the other 
evidence of record, which does not demonstrate groin injury 
residuals.  

The Board is also aware of the rather confusing and 
ambivalent report of a VA examiner in October 1996.  Although 
characterizing the veteran's complaints as "entirely 
subjective", the examiner noted that the symptoms could not 
be dismissed as having no connection with the groin injury.  
The Board discounts this report as vague, illogical and 
inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].  

On the other hand, there is clear medical evidence that the 
veteran's complaints are related to benign prostatic 
hypertrophy.  A urology service assessment in January 1990 
was that the veteran's pathology was more consistent with 
benign prostatic hypertrophy.  There have been assessment of 
benign prostatic hypertrophy thereafter.  Most recently, the 
VA examiner concluded in March 2000 that the veteran did not 
have any current disability of the groin.  The veteran's only 
identified disability was urinary frequency, possibly 
secondary to an enlarged prostate.  

The veteran has attempted to satisfy Hickson element (3) 
through his own statements concerning the alleged 
relationship between the in-service groin injury and his 
current symptomatology.  However, as discussed by the Board 
above the veteran is not competent to opine on medical 
matters such as diagnosis or cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the veteran is competent to describe his 
symptomatology, he is not competent to attribute such 
symptomatology to a particular medical diagnosis.  With 
respect to pain which is claimed by the veteran to be 
radiating from the groin to the back, the record is replete 
with medical evidence that the veteran has a severe low back 
disability which arose from the same October 1989 incident.  
That disability is in fact service connected and rated as 60 
percent disabling by VA.  The August 1998 VA examiner 
specifically opined that there was no relationship between 
the veteran's in-service groin injury and his back 
complaints.    

The Board observes in passing that service connection is not 
warranted for residuals of a groin injury as secondary to the 
service-connected back disability.  
See 38 C.F.R. § 3.310 (2002) Allen v. Brown, 7 Vet. App. 439, 
448.  The VA examiner concluded on orthopedic evaluation in 
August 1998, in response to the August 1997 Board remand 
request, that there was no etiological relationship between 
the veteran's in-service groin injury and his current lumbar 
problem.  There is no other medical evidence on file in 
support of such a causal connection.  

In short, Hickson element (3) has not been met, and the 
veteran's claim fails on that basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of a groin injury.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of a groin 
injury is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

